Citation Nr: 1515587	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  14-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty with March 1941 to July 1945.  He died in February 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Pension Management Center.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2007; the death certificate lists the immediate cause of death as cardiorespiratory arrest secondary to metastatic lung cancer. 

2.  At the time of his death, service connection had been established for anxiety (rated 100 percent, from August 3, 2004), cartilage removal of the left knee (rated 30 percent from August 3, 2004), varicose veins (rated 10 percent from October 13, 1947), and degenerative joint disease of the left knee (rated 10 percent from August 3, 2004).

3.  An unappealed March 2008 decisional letter continued the denial of service connection for the cause of the Veteran's death essentially because no evidence had been submitted to show that any of his death-causing disabilities (cardiorespiratory arrest and lung cancer) were manifested in service or were otherwise related to his service.

4.   Evidence received since the March 2008 decision is not new or material; does not tend to show the Veteran's service-connected anxiety, left knee disabilities, or varicose veins contributed to his death or that his cardiorespiratory arrest/metastatic lung cancer is related to his service; does not relate to the unestablished fact necessary to substantiate a claim to establish service connection for cause of death; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In the context of a claim for DIC benefits, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Specific to requests to reopen, the appellant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the record shows that the Veteran was provided a VCAA letter on July 29, 2011.  The appellant received the letter as indicated by her August 2011 written response.  However, the original letter is no longer associated with the record.  In December 2013 another notice letter was provided which included the criteria for reopening the previously denied claims, the criteria for establishing service connection for the cause of the Veteran's death, and information concerning why the claim was previously denied.  While the notice was incorrect with respect to the date of the last final denial on any basis, in essence it provided the necessary information-that the previous denial had been based on a finding of no new and material evidence.  As such, the Board finds this error is harmless, particularly as the appellant has argued the merits of the case throughout the appeal, has not indicated that notice was less than adequate, and presumably received adequate notice in July 2011.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for her claim that were found insufficient in the previous denials.

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board acknowledges that while it appears the AOJ did provide the appellant with all VCAA notice in June 2011, prior to the October 2011 adverse determination on appeal as such was noted on the rating decision, it appears it has since been lost and is no longer of record.  See December 2013 Deferred Rating Decision.  However, in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of the claims, such that she is still provided proper due process.  In other words, she must be given an opportunity to participate effectively in the processing of her claims. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing error was cured.  After providing compliant VCAA notice in December 2013, the RO readjudicated the claim in a January 2014 SOC. Thus, any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376 ; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With respect to the duty to assist, the Veteran's service treatment records (STRs), the death certificate, and VA and private treatment records have been secured.  The Board finds that the evidence here does not require that a separate VA medical opinion be obtained with respect to appellant's cause of death claim for benefits.  In this vein, the Board acknowledges the Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Furthermore, the duty to provide a VA examination and opinion only apply once there is new and material evidence to reopen the previously denied claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America , et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Here, the Board finds there is no new and material evidence to reopen the cause of death claim; hence, a remand for a VA examination and opinion is not warranted. 

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

An August 2007 rating decision denied service connection for the cause of the Veteran's death finding there was no evidence that the noted causes of death (cardiorespiratory arrest and metastatic lung cancer) were related to service or to any service connected disabilities.  The appellant attempted to reopen this claim in October 2007; however, the record indicates that she subsequently withdrew her claim of service connection for cause of death.  Despite the indication that she wished to withdraw her claim for cause of death benefits, a March 2008 decisional letter continued the denial of service connection death benefits.  No additional evidence was received and although the appellant submitted a notice of disagreement in April 2009, it was untimely and the appellant was so notified by an April 2009 letter from VA.  Thus the March 2008 decision became final. 

The pertinent evidence at the time of the March 2008 rating decision included the Veteran's STRs, certificate of death, VA treatment records, and private treatment records from Pioneers Memorial Hospital.

Evidence received since the March 2008 decision include VA treatment records; private treatment records from Pioneers Memorial Hospital (the vast majority of which were previously considered), private treatment records from Hospice of Imperial Valley which shows a patient medication sheet, private treatment records from El Centro Regional Medical Center which shows the Veteran was treated for liver, lung, and prostate cancer as well as respiratory distress and failure before being discharged to hospice, private treatment records from San Antonio Community Hospital showing an October 2006 echocardiogram and discharge with a diagnosis of congestive heart failure, an August 2011 lay statement from Reverend J. H., a December 2011 statement from Dr. R.R., M. D., and January 2014 statement from the appellant. 

While the VA and private treatment records from Hospice of Imperial Valley, El Centro Regional Medical Center, and San Antonio Community Hospital were not previously considered, the evidence contained therein is redundant and cumulative of evidence of record at the time of the earlier rating decisions; namely, they show treatment for cardiorespiratory failure and cancer, as well as show the Veteran took medication for anxiety.  The additional records received from Pioneers Memorial Hospital is similarly not material evidence in that they are either duplicates of records previously considered or are not pertinent (i.e. general information on hospital discharge and a copy of an illegible prescription sheet).  None of this newly submitted private medical evidence suggests an indication that the Veteran's cardiorespiratory arrest or metastatic lung cancer were related to his service or to any of his service connected disabilities. 

The August 2011 statement from J. H. noted that the Veteran suffered from anxiety attacks as well as leg and joint pain and that these became increasingly painful.  The December 2011 statement from Dr. R. R. states "Patient Carl Samuel was under my care, thru [sic] the VA Clinic, from [December 2006 to February 2007].  He died of Lung Cancer [i]n [February 2007].  He served in the military from [March 1941 to July 1945].  According to his wife he was a truck driver, hauling ammunition, other war material and possibly toxic agents.  Patient was 100% service connected for anxiety.  Patient's wife is applying for his military compensation.  Your kind assistance and understanding are greatly needed and appreciated."  

A January 2014 statement by the appellant indicates that the Veteran was diagnosed with lung cancer in 2006 and died in February 2007, that during service he was stationed in Australia as a truck driver, that he was exposed to bombs, ammunition and chemicals during his duties as a truck driver, that he smoked cigarettes for a period during service, that he was service connected for anxiety and was shot in the knee during service, and that his cause of death was lung cancer.

While these statements are also considered new, as they were not before the decisionmakers at the time of the March 2008 decision, they are not material as they did not indicate any nexus between his service (or service-connected disabilities) and his death by cardiorespiratory arrest and metastatic lung cancer.  While the statements of Dr. R. R. and the appellant note that the Veteran may have been exposed to chemicals during service, there is nothing in these statements indicating or suggesting a direct link between such alleged exposure and his death.  

Thus, while the Board acknowledges and honors the Veteran's service, the Board finds that the evidence received since the March 2008 decision is cumulative of the evidence already of record at that time as there is still no medical evidence that the cause of the Veteran's death was related to his service or to his service connected disabilities.  Accordingly, the Board finds that the evidence received subsequent to the March 2008 rating decision is not new and material and the claim for service connection for cause of death cannot be reopened. 


ORDER

The appeal seeking to reopen a claim of service connection for cause of death is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


